Citation Nr: 1307244	
Decision Date: 03/04/13    Archive Date: 03/11/13

DOCKET NO.  10-42 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to service connection for major depressive disorder as secondary to service-connected tinnitus.

2. Entitlement to service connection for paranoid schizophrenia, to include as secondary to service-connected tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. M. Celli, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1979 to May 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2009 and November 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In August 2012, the Veteran testified at a video hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.

The issue of entitlement to service connection for major depressive disorder as secondary to service-connected tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

At the August 2012 Board hearing, prior to the promulgation of a Board decision, the Veteran indicated that he wished to withdraw the issue of entitlement to service connection for paranoid schizophrenia, to include as secondary to service-connected tinnitus.


CONCLUSION OF LAW

The criteria for the withdrawal of the issue of entitlement to service connection for paranoid schizophrenia, to include as secondary to service-connected tinnitus, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific errors of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the claimant or the claimant's authorized representative.  38 C.F.R. § 20.204(a).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b)(1).

The Veteran perfected an appeal as to the issue of entitlement to service connection for paranoid schizophrenia, to include as secondary to service-connected tinnitus, in a March 2010 substantive appeal.  However, at an August 2012 Board hearing, the Veteran requested withdrawal of the appeal as to this issue.  As the pertinent criteria are satisfied, there remains no allegation of errors of fact or law for appellate consideration.  The Board consequently does not have jurisdiction to review the appeal with respect to this issue, and it is dismissed.


ORDER

The appeal as to the issue of entitlement to service connection for paranoid schizophrenia, to include as secondary to service-connected tinnitus, is dismissed.


REMAND

The Veteran asserts that his service-connected tinnitus caused or aggravated his major depressive disorder.  He contends that the diagnosis of tinnitus has caused him great distress and that he has suffered for years from a diminished ability to concentrate, an inability to sleep, and disassociated thinking as the result of his tinnitus.  He reports that his tinnitus symptoms have worsened over the years and have caused subsequent symptoms that include paranoia and depression. 

Initially, the Board notes that the Veteran and his representative have clarified that the issue on appeal pertains to secondary service connection only.  As such, the Board will not address the issue of service connection for a major depressive disorder on a direct basis.  

Service connection may be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2012).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310).

Service connection has been in effect for tinnitus since April 22, 2004.  In addition, the evidence of record demonstrates a diagnosis of a major depressive disorder during the pendency of the appeal, and as such, the Board finds the Veteran has established a current disability for the purpose of service connection.

A September 2010 VA treatment record shows the Veteran reported that over the years, his depressive symptoms had worsened in relation to his tinnitus.  After reviewing the Veteran's medical records, the VA physician opined that the Veteran's depressive symptoms could be related to tinnitus.  The VA physician did not provide a rationale for the opinion.

In January 2012, the Veteran underwent VA examination in connection with the claim on appeal.  After reviewing the Veteran's claims file and performing a psychological evaluation of the Veteran, the VA examiner opined that it would be most unlikely that tinnitus would cause or aggravate the Veteran's very serious mental health disorders, which were more likely due to serious childhood traumas.  The VA examiner based the opinion, in part, on the fact that the Veteran had not mentioned his tinnitus during the examination; rather, he had focused on the alleged military sexual trauma.  Further, the VA examiner found that ringing in the ears would pale in comparison to the Veteran's many dramatic stressors and losses before, and perhaps during, his military service.  

At the August 2012 Board hearing, the Veteran and his representative argued that the January 2012 VA examination was inadequate for purposes of determining secondary service connection.  Specifically, they asserted the opinion was inadequate because the VA examiner did not question the Veteran regarding a possible relationship between his tinnitus symptoms and a major depressive disorder, despite the specific request for an opinion concerning the issue of secondary service connection.  In fact, the Veteran stated that the VA examiner did not address his service-connected tinnitus at all during the examination.  Because the VA examiner had focused the examination questions solely on his posttraumatic stress disorder, the Veteran argued he was unaware that he should discuss his tinnitus symptoms.  As a result, the Veteran and his representative requested that the Veteran be afforded an additional VA examination to determine whether his service-connected tinnitus caused or aggravated his major depressive disorder.

Here, the Board finds the September 2010 and January 2012 opinions are inadequate for purposes of determining secondary service connection.  First, the September 2010 VA physician provided no rationale for the opinion that the Veteran's depressive symptoms could be related to tinnitus.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that most of the probative value of a medical opinion comes from its reasoning).  In addition, the VA physician framed his statement as one of possibility or speculation, e.g. "could" be related to tinnitus.  The law provides that a finding of service connection may not be based on a resort to speculation or a remote possibility.  See 38 C.F.R. § 3.102 (2012); Obert v. Brown, 5 Vet. App. 30, 33 (1993).  As such, the statement made by the September 2010 VA physician is of no probative value in adjudicating the claim.  

With respect to the January 2012 opinion, the Board is cognizant of the Veteran's assertions that the VA examiner did not specifically question him about his tinnitus symptoms during the examination.  As a result, it is clear that the VA examiner did not have the opportunity to consider the Veteran's assertions concerning a nexus between his tinnitus symptoms and a major depressive disorder.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that a veteran's statements are competent evidence of what comes to him/her through his/her senses).  In addition, the VA examiner's statement that ringing in the ears would pale in comparison to the Veteran's other reported stressors is vague and inconclusive.  Aggravation is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms, and as such, this statement does not provide an adequate rationale upon which to base an opinion concerning the possible aggravation of the Veteran's major depressive disorder.  Therefore, in order to satisfy VA's duty to assist, the Board finds that a remand is warranted in order to afford the Veteran an additional VA examination with respect to the issue of entitlement to service connection for major depressive disorder as secondary to service-connected tinnitus.  38 U.S.C.A. §§ 5103A, 5107(a) (West 2002); 38 C.F.R. § 3.159 (2012). 

Finally, at the August 2012 Board hearing, the Veteran testified that he had received additional treatment from a private physician, Dr. Turiolla, who had suggested that the Veteran's major depressive disorder might be related to his service-connected tinnitus.  As there is a possibility that records held by the private physician could help the Veteran substantiate his claim, and the current claims file does not include these records, they should be obtained on remand.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following actions:

1. Request that the Veteran submit or authorize VA to obtain medical records from Dr. Turiolla.  Once authorization is obtained, the RO/AMC should attempt to obtain these records and any other private treatment records identified by the Veteran.

2. Thereafter, provide the Veteran a VA examination for the purpose of determining the relationship, if any, between a major depressive disorder and his service-connected tinnitus.  The claims file should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.  Following a review of the claims file, to include the Veteran's service treatment records, private treatment records, if any, and with consideration of the Veteran's lay testimony, to specifically include his statements regarding the effects of his tinnitus symptoms, the examiner is asked to address the following question:

Is it at least as likely as not (50 percent or greater degree of probability) that the Veteran's major depressive disorder was caused or aggravated by his service-connected tinnitus?  

Aggravation is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms. 

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.
3. Then, re-adjudicate the claim of entitlement to service connection for major depressive disorder as secondary to service-connected tinnitus.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


